           Case 1:20-cv-00236-SES Document 38 Filed 07/01/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MIRANDA DOXZON,                         :   1:20-CV-00236
                                        :
                     Plaintiff,         :   (Chief Magistrate Judge Schwab)
                                        :
      v.                                :
                                        :
DEPARTMENT OF HUMAN                     :
SERVICES OF THE                         :
COMMONWEALTH OF                         :
PENNSYLVANIA, et al.,                   :
                                        :
                     Defendants.        :

                     TEMPORARY RESTRAINING ORDER
                              July 1, 2020


      IT IS ORDERED:

      1. By 5:00 p.m. July 2, 2020, Defendant DHS and Defendant Miller shall

provide Plaintiff Miranda Doxzon with round-the-clock aide services in a safe,

wheelchair accessible, community-based location acceptable to Ms. Doxzon in the

Philadelphia area.


      2. By 5:00 p.m. July 2, 2020, Defendants shall transport Ms. Doxzon to the

location.
         Case 1:20-cv-00236-SES Document 38 Filed 07/01/20 Page 2 of 2




       3. By 3:00 p.m. July 2, 2020, Defendants’ counsel shall advise Ms.

Doxzon’s counsel as to the name and address of the location, the names of the

personal assistants who will provide her with personal assistant services.


       4. Under no circumstances shall Ms. Doxzon be sent to a congregate care

setting, including a nursing facility, shelter or other facility or institution that has

multiple people in a single bedroom.


      5. In addition to the aides, Defendants shall ensure that all requested

transportation and adequate food is available to Ms. Doxzon during this temporary

placement.


      This Order shall expire 14 days after it is entered, unless before that time the

Court, for good cause, extends the Order.




                                                S/Susan E. Schwab
                                                Susan E. Schwab
                                                Chief United States Magistrate Judge




                                            2
